Exhibit 10.6

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of
February 28, 2019, between Hennessy Capital Acquisition Corp. IV, a Delaware
corporation (the “Company”), and Nomura Securities International, Inc. (the
“Purchaser”).

 

Recitals

 

 WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company has confidentially submitted to the U.S. Securities and
Exchange Commission (the “SEC”) a draft registration statement on Form S-1 (the
“Registration Statement”) for its initial public offering (“IPO”) of units (the
“Public Units”) at a price of $10.00 per Public Unit, each comprised of one
share of Class A common stock of the Company, par value $0.0001 per share (the
“Class A Share(s)”), and three-quarters of one redeemable warrant, where each
whole redeemable warrant is exercisable to purchase one Class A Share at an
exercise price of $11.50 per whole share (the “Warrant(s)”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, Hennessy Capital Partners IV LLC (the “Sponsor”) and certain investors
(the “Investors”) purchased an aggregate of 7,187,500 shares of Class B common
stock, par value $0.0001 per share (the “Class B Share(s)”), for an aggregate
purchase price of $25,000;

 

WHEREAS, the Class B Shares are convertible into Class A Shares on the terms and
conditions set forth in the Company’s Amended and Restated Certificate of
Incorporation;

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which,
subject to and upon the terms and conditions set forth in this Agreement, at any
one time or from time to time, commencing on the date of the mailing of the
proxy statement (the “Proxy Statement”) in connection with the Business
Combination (the “Mailing Date”) and through the Purchase Deadline (as defined
below) and the closing of the Company’s initial Business Combination (the
“Business Combination Closing”), other than as expressly provided in Section
1(a)(iii) of this Agreement, the Purchaser shall purchase a number of Class A
Shares for aggregate cash consideration of up to $125,000,000 (the “Forward
Commitment”), which Forward Commitment shall be satisfied solely through open
market purchases or privately negotiated transactions with one or more third
parties; and

 



1

 

 

WHEREAS, as consideration for the Purchaser’s Forward Commitment, the Purchaser
shall be entitled to the payment of the cash fees by or on behalf of the Company
as set forth in Section 1(a)(iv) hereof.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Sale and Purchase.

 

(a) Purchase of Shares.

 

(i) Commencing on the Mailing Date and through the close of business on the
second Business Day (as defined below) after the deadline (the “Redemption
Deadline”) for holders of Class A Shares to elect to redeem their Class A Shares
(the “Purchase Deadline”), the Purchaser shall (provided it is lawful to do so
and to the extent requested by the Company) use reasonable best efforts to
purchase Class A Shares, at any one time or from time to time and in such amount
or amounts, for an aggregate purchase price up to (but not exceeding) the
Forward Commitment. All such purchases under this Section 1(a)(i) shall be made
by the Purchaser via one or more open market purchases or in one or more
privately negotiated transactions with one or more third parties, including
through forward contracts, provided that: (a) any such privately negotiated
transactions settle no later than, and are conditioned upon, the substantially
concurrent Business Combination Closing, (b) the Purchaser shall not be required
to purchase any Class A Shares at a per share price in excess of the estimated
per share redemption price set forth in the Proxy Statement and (c) no such
purchases shall occur until at least 90 days following the IPO Closing. On the
date immediately following the Purchase Deadline, and at such other times as may
be requested by the Company, the Purchaser shall (x) notify the Company in
writing of the number of Class A Shares so purchased pursuant to this Section
1(a)(i) (the “Market Shares”) and the aggregate purchase price paid therefor by
the Purchaser and (y) in the case of any Market Shares acquired in privately
negotiated transactions with one or more third parties, provide the Company with
all documentation reasonably requested by the Company and its advisors
(including without limitation, its legal counsel) and its transfer agent and
proxy solicitor to confirm that: (A) the Purchaser purchased, or has contracted
to purchase, such Market Shares, and (B) the seller of such Market Shares has
provided to the Purchaser a representation that (I) the seller voted such Market
Shares in favor of the Business Combination and the other proposals of the
Company set forth in the Proxy Statement and (II) the seller of such Market
Shares did not exercise its redemption rights with respect to such Market Shares
in connection with the special meeting to approve the proposed Business
Combination; provided that such information shall not be publicly disclosed by
the Company without the Purchaser’s prior written consent. To the extent the
Company requires less than the Forward Commitment, the Company shall deliver
written notice to the Purchaser before the Purchase Deadline, specifying the
number of Class A Shares the Purchaser is required to purchase, the aggregate
purchase price of which shall not exceed the Forward Commitment. For the
purposes of this Agreement, “Business Day” means any day, other than a Saturday
or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in the City of New York, New York.

 



2

 

 

(ii) Reserved.

 

(iii) The Purchaser agrees and acknowledges that up to $75,000,000 of the
Forward Commitment may be restructured into an investment in other equity
securities (the “Forward Purchase Securities”) of the Company, in which case (i)
the terms of such Forward Purchase Securities shall be mutually agreed between
the Company and the Purchaser and such Forward Purchase Securities shall be
issued by the Company and purchased by the Purchaser, and (ii) the Company shall
use reasonable best efforts to structure the terms and offering of the Forward
Purchase Securities to facilitate the resale of the Forward Purchase Securities,
including, without limitation, any resale pursuant to Rule 144 or Rule 144A of
the Securities Act of 1933, as amended (the “Securities Act”); provided that
such restructuring shall not occur, such terms shall not be agreed upon, and any
related purchase agreement shall not be entered into, until at least 90 days
following the IPO Closing. The aggregate purchase price for the Forward Purchase
Securities is hereinafter referred to as the “FPS Purchase Price.”
Notwithstanding anything to the contrary contained herein, the amount of Forward
Purchase Securities to be purchased by the Purchaser will be reduced by the
aggregate amount of Forward Purchase Securities, if any, purchased by third
parties in private placements or privately negotiated transactions to occur
substantially concurrently with the Business Combination Closing.

 

(iv) The Company acknowledges that it shall cause the payment to the Purchaser
of a commitment fee (the “Commitment Fee”) in connection with its agreement to
purchase the Market Shares and/or the Forward Purchase Securities; provided,
that no Commitment Fee shall be due if (i) the Company notifies the Purchaser
that it does not require the Purchaser to provide the Forward Commitment, or
(ii) the Purchaser exercises its Right of Excusal (as defined below). The
Commitment Fee shall be equal to $2,500,000 to be paid in cash by wire transfer
of immediately available funds to an account designated by the Purchaser on the
date of the announcement of the execution of a definitive agreement for a
Business Combination.

 

(v) In the event the Company and the Purchaser mutually agree to sell and
purchase Forward Purchase Securities as described in Section 1(a)(iii) hereof,
the Company shall deliver notice to the Purchaser, at least one (1) Business Day
before the funding of the FPS Purchase Price to the escrow account (or an
alternative account agreed to by the Company and the Purchaser), specifying the
number of Forward Purchase Securities the Purchaser is required to purchase, the
anticipated date of the Business Combination Closing, the aggregate FPS Purchase
Price and instructions for wiring the FPS Purchase Price to an account of a
third-party escrow agent which shall be the Company’s transfer agent (the
“Escrow Agent”) pursuant to an escrow agreement between the Company and the
Escrow Agent (the “Escrow Agreement”). At least one (1) Business Day before the
anticipated date of the Business Combination Closing specified in such notice,
the Purchaser shall deliver the FPS Purchase Price in cash via wire transfer to
the account specified in such notice, to be held in escrow pending the Business
Combination Closing. If the Business Combination Closing does not occur within
thirty (30) days after the Purchaser delivers the FPS Purchase Price to the
Escrow Agent, the Escrow Agreement will provide that the Escrow Agent
automatically return to the Purchaser the FPS Purchase Price, provided that the
return of the funds placed in escrow shall not terminate the Agreement or
otherwise relieve either party of any of its obligations hereunder.

 



3

 

 

(vi) The closing of the sale of the Forward Purchase Securities (the “FPS
Closing”) shall be held on the same date and immediately prior to the Business
Combination Closing (such date being referred to as the “Closing Date”),
provided that the Closing Date shall not occur earlier than 90 days following
the IPO Closing. At the FPS Closing, the Company will issue to the Purchaser the
Forward Purchase Securities, each registered in the name of the Purchaser,
against (and concurrently with) payment of the FPS Purchase Price.

 

(vii) The Company shall keep the Purchaser informed as to the progress of
identifying and evaluating potential Business Combination targets (each a
“Target”). The Company shall use reasonable best efforts to provide Purchaser
with such information and access as may reasonably be requested by Purchaser in
connection with its rights hereunder, including (i) participation, upon
reasonable advance notice, by senior management in a reasonable number of
meetings, presentations and due diligence sessions at times and in locations
reasonably acceptable to the Company, and (ii) furnishing Purchaser, to the
extent reasonably available to the Company, with reasonable documents or other
information related to Target. Notwithstanding anything to the contrary herein,
the Purchaser shall be excused from its obligation to purchase the Market Shares
and/or the Forward Purchase Securities in whole or in part in connection with a
specific Business Combination (the “Right of Excusal”) for any reason,
including, without limitation, if it has determined that such purchase would
constitute a conflict of interest, if it does not deliver an Acceptance Notice
(as defined below) before the Acceptance Deadline (as defined below) as
described below:

 

(A) The Company shall provide notice to the Purchaser upon reaching an agreement
in principle to enter into a Business Combination with a specific Target. Such
written notice shall include sufficient information about such Target that the
Purchaser has the ability to thoroughly evaluate the proposed Business
Combination.

 

(B) At least seven (7) Business Days prior to any vote of the Board of Directors
of the Company (the “Board”) to approve the execution of a definitive agreement
for a Business Combination with Target (a “Definitive Agreement”), written
notice (the “Transaction Notice”) shall be delivered by the Company to the
Purchaser (the “Notice Date”) of the Company’s intention to hold such a Board
vote. Such Transaction Notice shall set forth the material terms and such other
information as may be reasonably necessary for the Purchaser to evaluate the
terms of such Business Combination.

 

(C) The Purchaser shall have until ten (10) calendar days after the Notice Date
(such date, the “Acceptance Deadline”) to deliver written notice (an “Acceptance
Notice”) to the Company that it will purchase the Market Shares and/or the
Forward Purchase Securities in whole or in part. The Company shall not call for
a Board vote on the proposed Business Combination until after the expiration of
the Acceptance Deadline.

 



4

 

 

(D) For the avoidance of doubt, after the Acceptance Deadline, the Purchaser no
longer has the right to purchase any Forward Purchase Securities.

 

(E) The Purchaser acknowledges and understands that in order to participate in
the Company’s interactions with any Targets, and in order to receive information
possessed by the Company related to such Targets, the Purchaser will be required
to enter into or be joined to confidentiality and nondisclosure agreements on
customary and reasonable terms with such Targets restricting the use and
disclosure of such information, and that, under certain circumstances, the
Purchaser may come into possession of material, nonpublic information regarding
a publicly traded company.

 

(b) Delivery of Forward Purchase Securities.

 

(i) The Company shall register the Purchaser as the owner of the Forward
Purchase Securities purchased by the Purchaser hereunder with the Company’s
transfer agent by book entry on or promptly after (but in no event more than two
(2) Business Days after) the date of the FPS Closing.

 

(ii) Each register and book entry for the Forward Purchase Securities shall
contain a notation, and each certificate (if any) evidencing the Forward
Purchase Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.

 

THE SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE
AGREEMENT BY AND AMONG THE HOLDER AND THE OTHER PARTIES THERETO. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

(c) Legend Removal. If the Forward Purchase Securities are eligible to be sold
without restriction under, and without the Company being in compliance with the
current public information requirements of, Rule 144 under the Securities Act,
then at the Purchaser’s request, the Company will cause the Company’s transfer
agent to remove the legend set forth in Section 1(b)(ii). In connection
therewith, if required by the Company’s transfer agent, the Company will
promptly cause an opinion of counsel to be delivered to and maintained with its
transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent that authorize and direct the transfer
agent to issue such Forward Purchase Securities without any such legend

 



5

 

 

(d) Registration Rights. The Purchaser shall have registration rights with
respect to the Forward Purchase Securities pursuant to a Registration Rights
Agreement to be entered into with the Company prior to the closing of the IPO
(the “Registration Rights Agreement”).

 

2. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company as follows, as of the date hereof:

 

(a) Organization and Power. The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation (if the
concept of “good standing” is a recognized concept in such jurisdiction) and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

 

(b) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, if applicable,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, or (iv) under any lease, agreement, contract
or purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

 

(e) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of law. By executing this
Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Forward Purchase Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 



6

 

 

(f) Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the sale of the Forward Purchase Securities, as well as the terms
of the Company’s proposed IPO, with the Company’s management.

 

(g) Restricted Securities. The Purchaser understands that the Forward Purchase
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase
Securities, or any Class A Shares into which they may be converted into, for
resale, except for pursuant to the Registration Rights Agreement. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Forward
Purchase Securities, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy. The Purchaser acknowledges that the Company
confidentially submitted the Registration Statement for its proposed IPO. The
Purchaser understands that the offering of the Forward Purchase Securities is
not and is not intended to be part of the IPO, and that the Purchaser will not
be able to rely on the protection of Section 11 of the Securities Act.

 

(h) No Public Market. The Purchaser understands that no public market now exists
for the Forward Purchase Securities, and that the Company has made no assurances
that a public market will ever exist for the Forward Purchase Securities.

 

(i) High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment, and that it
will be contractually obligated to vote its Forward Purchase Securities and
Market Shares in favor of the Company’s Business Combination.

 

(j) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 



7

 

 

(k) Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Forward
Purchase Securities or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Forward Purchase
Securities, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Forward Purchase
Securities. The Purchaser’s subscription and purchase and payment for and
continued beneficial ownership of the Forward Purchase Securities will not
violate any applicable securities or other laws of the Purchaser’s jurisdiction.

 

(l) No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) to its knowledge, engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Forward Purchase Securities.

 

(m) Residence. The principal place of business of the Purchaser is the office
located at the address of the Purchaser set forth on the signature page hereof.

 

(n) Adequacy of Financing. The Purchaser has available to it sufficient funds to
satisfy its obligations under this Agreement.

 

(o) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

 

(a) Organization and Corporate Power. The Company is duly incorporated, validly
existing and in good standing as a corporation under the laws of Delaware and
has all requisite corporate power and authority to carry on its business as
presently conducted and as proposed to be conducted. The Company has no
subsidiaries.

 

(b) Capitalization. The authorized share capital of the Company consists of:

 

(i) 100,000,000 Class A Shares, none of which are issued and outstanding.

 

(ii) 10,000,000 Class B Shares, 7,187,500 of which are issued and outstanding
and held by the Sponsor and the Investors. All of the outstanding Class B Shares
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.

 

(iii) 1,000,000 preferred shares, none of which are issued and outstanding.

 



8

 

 

(c) Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the FPS
Closing, and the securities issuable upon conversion of the Forward Purchase
Securities (if any), has been taken or will be taken prior to the FPS Closing.
All action on the part of the stockholders, directors and officers of the
Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the FPS Closing, and the issuance and delivery of the Forward
Purchase Securities and the securities issuable upon conversion of the Forward
Purchase Securities (if any) has been taken or will be taken prior to the FPS
Closing. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

(d) Valid Issuance of Forward Purchase Securities.

 

(i) The Forward Purchase Securities, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement
and registered in the register of members of the Company, and the securities
issuable upon conversion of the Forward Purchase Securities (if any), when
issued in accordance with the terms of the Forward Purchase Securities and this
Agreement, and registered in the register of members of the Company, will be
validly issued, fully paid and nonassessable and free of all preemptive or
similar rights, taxes, liens, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 3(e) below, the Forward Purchase Securities
will be issued in compliance with all applicable federal and state securities
laws.

 

(ii) No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3),
is applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 



9

 

 

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
Regulation D of the Securities Act, and applicable state securities laws.

 

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its certificate of incorporation, bylaws or other governing documents, (ii) of
any instrument, judgment, order, writ or decree to which it is a party or by
which it is bound, (iii) under any note, indenture or mortgage to which it is a
party or by which it is bound, or (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Company, in each case (other than clause (i)) which would have a material
adverse effect on the Company or its ability to consummate the transactions
contemplated by this Agreement.

 

(g) Operations. As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of the
Forward Purchase Securities.

 

(h) Foreign Corrupt Practices. Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(i) Compliance with Anti-Money Laundering Laws. The operations of the Company
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all other applicable U.S. and
non-U.S. anti-money laundering laws and regulations, including, but not limited
to, those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA Patriot Act of 2001 and the applicable money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(j) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

 



10

 

 

(k) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

 

(l) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

 

4. Additional Agreements and Acknowledgements of the Purchaser.

 

(a) Trust Account.

 

(i) The Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) containing the proceeds of the
IPO and from certain private placements occurring simultaneously with the IPO
(including interest or other earnings accrued from time to time thereon) (the
“Trust Funds”) for the benefit of the Company’s public stockholders and the
underwriters of the IPO. The Purchaser, for itself and its affiliates, hereby
agrees that it has no right, title, interest or claim of any kind in or to any
Trust Funds, except for redemption and liquidation rights, if any, the Purchaser
may have in respect of any public shares held by it.

 

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any Trust Funds,
and hereby irrevocably waives any Claim to, or to any Trust Funds that it may
have now or in the future, except for redemption and liquidation rights, if any,
the Purchaser may have in respect of any public shares held by it. In the event
the Purchaser has any Claim against the Company under this Agreement, the
Purchaser shall pursue such Claim solely against the Company and its assets
outside the Trust Account and not against any Trust Funds, except for redemption
and liquidation rights, if any, the Purchaser may have in respect of any public
shares held by it.

 

(iii) Nothing contained in this Section 4(a) shall be construed or intended to
limit or otherwise waive any rights of the Purchaser to receive any underwriting
fees payable with respect to the IPO.

 



11

 

 

(b) Redemption and Liquidation. The Purchaser hereby waives, with respect to any
Class A Shares held by it, any redemption rights it may have in connection with
(i) the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a stockholder vote to approve such
Business Combination and (ii) any stockholder vote to approve an amendment to
the Charter that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Class A Shares sold in the IPO if the Company
has not consummated an initial Business Combination within the time period set
forth in the certificate of incorporation or in the context of a tender offer
made by the Company to purchase Class A Shares, it being understood that the
Purchaser shall be entitled to redemption and liquidation rights with respect to
any public shares held by it in the event the Company does not complete a
Business Combination and liquidates.

 

(c) Voting. The Purchaser hereby agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Purchaser shall vote any Class A Shares owned
by it in favor of any proposed Business Combination. If the Purchaser fails to
vote any Class A Shares it is required to vote hereunder in favor of a Proposed
Business Combination, the Purchaser hereby grants hereunder to the Company and
any representative designated by the Company without further action by the
Purchaser a limited irrevocable power of attorney to effect such vote on behalf
of the Purchaser, which power of attorney shall be deemed to be coupled with an
interest.

 

5. Additional Agreements of the Company.

 

(a) No Material Non-Public Information. The Company agrees that no information
provided to the Purchaser in connection with this Agreement will, upon the IPO
Closing, constitute material non-public information of the Company.

 

(b) Nasdaq Listing. The Company will use commercially reasonable efforts to
effect and maintain the listing of the Class A Shares on Nasdaq (or another
national securities exchange).

 

(c) No Amendments to Charter. The Amended and Restated Certificate of
Incorporation of the Company will be in substantially the same form of Exhibit A
hereto and will not be materially amended prior to the IPO without the
Purchaser’s prior written consent.

 

6. FPS Closing Conditions.

 

(a) The obligation of the Purchaser to purchase the Forward Purchase Securities
at the FPS Closing under this Agreement shall be subject to the fulfillment, at
or prior to the FPS Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Purchaser:

 

(i) The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of Forward Purchase Securities;

 

(ii) The Company shall have delivered to the Purchaser a certificate evidencing
the Company’s good standing as a Delaware corporation, as of a date within ten
(10) Business Days of the FPS Closing;

 



12

 

 

(iii) The representations and warranties of the Company set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the FPS Closing, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(iv) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing;

 

(v) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Securities; and

 

(vi) The Business Combination shall not be with a company or companies that is
or are: (a) engaged in the adult entertainment, marijuana, personal firearms
manufacturing or casino operation business sectors, or global investment banks
that directly compete with the Purchaser; (b) engaged in a business that upon
the completion of the Business Combination would cause the Purchaser to be
required to change its corporate structure; or (c) doing business with embargoed
or sanctioned countries, or is on a terrorist watch list of any kind.

 

(b) The obligation of the Company to sell the Forward Purchase Securities at the
FPS Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPS Closing of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived by the Company:

 

(i) The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of Forward Purchase Securities;

 

(ii) The representations and warranties of the Purchaser set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the FPS Closing, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing; and

 

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Securities.

 



13

 

 

7. Termination. This Agreement may be terminated at any time prior to the FPS
Closing:

 

(a) by mutual written consent of the Company and the Purchaser;

 

(b) automatically

 

(i) if the IPO is not consummated on or prior to March 31, 2019;

 

(ii) if the gross proceeds from the IPO do not equal or exceed $150,000,000;

 

(iii) if the Business Combination is not consummated within 18 months from the
closing of the IPO, unless extended in accordance with the Charter;

 

(iv) if the Company becomes bankrupt or insolvent; or

 

(v) if Daniel J. Hennessy is convicted in a criminal proceeding for a crime
involving fraud or dishonesty.

 

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price, if previously paid, and all of the Purchaser’s funds
paid in connection herewith shall be promptly returned to the Purchaser, and
thereafter this Agreement shall forthwith become null and void and have no
effect, without any liability on the part of the Purchaser or the Company and
their respective directors, officers, employees, partners, managers, members, or
stockholders and all rights and obligations of each party shall cease; provided,
however, that nothing contained in this Section 7 shall relieve either party
from liabilities or damages arising out of any fraud or willful breach by such
party of any of its representations, warranties, covenants or agreements
contained in this Agreement.

 

8. General Provisions 

.

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: Hennessy Capital Acquisition Corp. IV, 3485 N. Pines
Way, Suite 110, Wilson, Wyoming 83014, Attn: Daniel J. Hennessy and Nicholas A.
Petruska, email: dhennessy@hennessycapllc.com and npetruska@hennessycapllc.com,
with a copy to the Company’s counsel at: Ellenoff Grossman & Schole, LLP, 1345
Avenue of the Americas, New York, NY 10105, Attn: Stuart Neuhauser and Joshua N.
Englard, email: sneuhauser@egsllp.com and jenglard@egsllp.com, fax: (212)
370-7889.

 



14

 

 

All communications to the Purchaser shall be sent to: Nomura Securities
International, Inc., Worldwide Plaza, 309 West 49th Street, New York, New York
10019-7316, Attention: Head of Equity Capital Markets, Americas (facsimile:
646-587-8768), with a copy to the Head of IBD Legal (facsimile: 646-587-9548).

 

(b) No Finder’s Fees. Other than the Commitment Fee payable to the Purchaser
hereunder, which shall be the responsibility of the Company, each party
represents that it neither is nor will be obligated for any finder’s fee or
commission in connection with this transaction. The Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Purchaser or any of its officers, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

(c) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the FPS Closing.

 

(d) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(f) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.
Notwithstanding anything to the contrary herein, with and only with the
affirmative written consent of the Company, the Purchaser may assign its rights
and delegate its duties and obligations under this Agreement in whole or in part
to one or more third parties. Any assignment of this Agreement without the
Company’s affirmative written consent is void ab initio. For the avoidance of
doubt, any assignment of this Agreement or any of the rights, interests, or
obligations hereunder shall not affect the Company’s obligation to pay (or cause
to be paid) the Commitment Fee and any underwriting fees due in connection with
the IPO to the Purchaser.

 



15

 

 

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(i) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles.

 

(j) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York located in the county of New
York and to the jurisdiction of the United States District Court for the
Southern District of New York in New York county for the purpose of any suit,
action or other proceeding arising out of or based upon this Agreement, (ii)
agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in state courts of New York located in the
county of New York or the United States District Court for the Southern District
of New York in New York county, and (iii) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

(k) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchaser.

 

(m) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 



16

 

 

(n) Expenses. Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all The Depository Trust Company fees
associated with the issuance of the Securities and the securities issuable upon
conversion of the Forward Purchase Securities (if any).

 

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(q) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

 

(r) Specific Performance. The Purchaser agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchaser
in accordance with the terms hereof and that the Company shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

 

[Signature page follows]

 



17

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER:

 

NOMURA SECURITIES INTERNATIONAL, INC.

 

By: /s/ Mark Connelly     Name: Mark Connelly     Title: Managing Director
Head of Equity Capital Markets, Americas  

 

 

[Signature Page to Forward Purchase Agreement]



 

 

 

COMPANY:

 

HENNESSY CAPITAL ACQUISITION CORP. IV

 



By: /s/ Daniel J. Hennessy     Name: Daniel J. Hennessy     Title: Chief
Executive Officer        

 

 

 

[Signature Page to Forward Purchase Agreement]



 

 